UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q (Mark One) þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number:001-34814 Capitol Federal Financial, Inc. (Exact name of registrant as specified in its charter) Maryland27-2631712 (State or other jurisdiction of incorporation(I.R.S. Employer or organization)Identification No.) 700 Kansas Avenue, Topeka, Kansas 66603 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (785) 235-1341 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such requirements for the past 90 days.Yes þNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.) Yes ¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer, large accelerated filer, and smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer¨Accelerated filer¨Non-accelerated filerþSmaller Reporting Company¨ (do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Noþ As of May 6, 2011, there were 167,493,608 shares of Capitol Federal Financial, Inc. Common Stock outstanding. 1 PART I FINANCIAL INFORMATION Page Number Item 1.Financial Statements (Unaudited): Consolidated Balance Sheets at March 31, 2011 and September 30, 2010 3 Consolidated Statements of Operations for the three and six months ended March 31, 2011 and March 31, 2010 4 Consolidated Statement of Stockholders’ Equity for the six months ended March 31, 2011 6 Consolidated Statements of Cash Flows for the six months ended March 31, 2011 and March 31, 2010 7 Notes to Consolidated Financial Statements 9 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 33 Item 3.Quantitative and Qualitative Disclosure about Market Risk 80 Item 4.Controls and Procedures 85 PART II OTHER INFORMATION Item 1.Legal Proceedings 85 Item 1A. Risk Factors 86 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 86 Item 3.Defaults Upon Senior Securities 86 Item 4.(Removed and Reserved) 86 Item 5.Other Information 86 Item 6.Exhibits 86 Signature Page 87 INDEX TO EXHIBITS 88 2 PART I FINANCIAL INFORMATION Item 1. Financial Statements CAPITOL FEDERAL FINANCIAL, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (Unaudited) (Dollars in thousands) March 31, September 30, ASSETS: Cash and cash equivalents (includes interest-earning deposits of $104,883 and $50,771) $ $ Securities: Available-for-sale (“AFS”) at estimated fair value (amortized cost of $1,207,245 and $1,009,142) Held-to-maturity (“HTM”) at amortized cost (estimated fair value of $2,966,745 and $1,913,454) Loans receivable, net of allowance for credit losses (“ACL”) of $13,814 and $14,892 Bank-owned life insurance (“BOLI”) Capital stock of Federal Home Loan Bank (“FHLB”), at cost Accrued interest receivable Premises and equipment, net Real estate owned (“REO”), net Income taxes receivable Other assets TOTAL ASSETS $ $ LIABILITIES: Deposits $ $ Advances from FHLB Other borrowings, net Advance payments by borrowers for taxes and insurance Income taxes payable Deferred income tax liabilities, net Accounts payable and accrued expenses Total liabilities STOCKHOLDERS’ EQUITY: Preferred stock ($0.01 par value) 100,000,000 shares authorized; none issued Common stock ($0.01 par value) 1,400,000,000 shares authorized, 167,493,608 shares issued;167,493,608 and 73,992,678 shares outstanding as of March 31, 2011 and September 30, 2010, respectively Additional paid-in capital Unearned compensation, Employee Stock Ownership Plan (“ESOP”) ) ) Unearned compensation, Recognition and Retention Plan (“RRP”) ) ) Retained earnings Accumulated other comprehensive income (“AOCI”), net of tax Less shares held in treasury (0 and 17,519,609 shares as of March 31, 2011 and September 30, 2010, respectively, at cost) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to consolidated financial statements. 3 CAPITOL FEDERAL FINANCIAL, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Dollars in thousands, except share and per share data) For the Three Months Ended For the Six Months Ended March 31, March 31, INTEREST AND DIVIDEND INCOME: Loans receivable $ Mortgage-backed securities ("MBS") Investment securities Capital stock of FHLB Cash and cash equivalents 54 Total interest and dividend income INTEREST EXPENSE: FHLB advances Deposits Other borrowings Total interest expense NET INTEREST INCOME PROVISION FOR CREDIT LOSSES NET INTEREST INCOME AFTER PROVISION FOR CREDIT LOSSES OTHER INCOME: Retail fees and charges Insurance commissions Loan fees Income from BOLI Gain on securities, net Other income, net Total other income OTHER EXPENSES: Salaries and employee benefits Communications, information technology, and occupancy Federal insurance premium Deposit and loan transaction costs Regulatory and outside services Advertising and promotional Contribution to Capitol Federal Foundation (“Foundation”) Other expenses, net Total other expenses INCOME BEFORE INCOME TAX EXPENSE INCOME TAX EXPENSE NET INCOME $ (Continued) 4 For the Three Months Ended For the Six Months Ended March 31, March 31, Basic earnings per common share $ Diluted earnings per common share $ Dividends declared per public share $ Basic weighted average common shares Diluted weighted average common shares (Concluded) See accompanying notes to consolidated financial statements. 5 CAPITOL FEDERAL FINANCIAL, INC. AND SUBSIDIARY CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (Unaudited) (Dollars in thousands) Additional Unearned Total Common Paid-In Compensation- Retained Treasury Stockholders' Stock Capital ESOP RRP Earnings AOCI Stock Equity Balance at October 1, 2010 $ $ $ ) $ ) $ $ $ ) $ Comprehensive income: Net income Other comprehensive (loss) income: Changes in unrealized gain/losses on securities AFS, net of deferred income taxes of $3,143 ) ) Total comprehensive (loss) income ) ESOP activity, net RRP activity, net (4
